DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (i.e., species D2), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/05/2022.
The traversal is on the ground(s) that claim 1 has been amended to recite “the at least one stiffening element not dividing the toroidal interior cavity into several mutually sealed and independent cavities” and thereby Oshima fails to form the stiffening structure as is now claimed.  This is not found persuasive because the technical features are known in the prior art as evidenced by the prior art rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a crown having a radially outer tread surface, intended to come into contact with the ground, and two axial ends, each extended radially towards the inside by a sidewall and then by a bead intended to come into contact with the rim, the crown, the sidewalls and the beads delimiting a toroidal interior cavity, and the tire having an equatorial plane (XZ) passing through the middle of its tread surface and perpendicular to an axis of rotation (YY')” in lines 4-9 should be written as --a crown having a radially outer tread surface, intended to come into contact with the ground, and two axial ends, each extended radially towards the inside by a sidewall and then by a bead intended to come into contact with the rim; the crown, the sidewalls and the beads delimiting a toroidal interior cavity; and the tire having an equatorial plane (XZ) passing through the middle of its tread surface and perpendicular to an axis of rotation (YY')—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “wherein the tire comprises a stiffening structure, comprising at least one stiffening element” in lines 10-11 should be written as --wherein the tire comprises a stiffening structure comprising at least one stiffening element—for grammatical clarity.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “Claim 1 the at least one” in line 1 should be written as --Claim 1, the at least one—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over RHP GmbH (DE 102006046195, see machine translation) (“RHP”).

Regarding claims 1 and 5-6, RHP discloses a vehicle tire, intended to be mounted on a nominal rim (Fig. 1: 10), having an axial width S and a radial height H in the mounted and inflated state (Fig. 1; see also annotated Fig. 1 below), and comprising: a crown (Fig. 1: 3) having a radially outer tread surface, and two axial ends, each extended radially towards the inside by a sidewall (Fig. 1: 1) and then by a bead (Fig. 1: 6) intended to come into contact with the rim (Fig. 1: 10); the crown (Fig. 1: 3), the sidewalls (Fig. 1: 1) and the beads (Fig. 1: 6) delimiting a toroidal interior cavity (Fig. 1: 4); and the tire having an equatorial plane passing through the middle of its tread surface and perpendicular to an axis of rotation (See annotated Fig. 1 below), wherein the tire comprises a stiffening structure (Fig. 1: 7, 9) comprising at least one stiffening element (Fig. 1: 7, 9) extending continuously in the toroidal interior cavity (Fig. 1: 4), from a crown interface connected to a radially inner face of the crown (See annotated Fig. 1 below), to a bead interface connected to an axially inner face of the bead (See annotated Fig. 1 below), the at least one stiffening element not dividing the toroidal interior cavity into several mutually sealed and independent cavities (Figs. 1-2), wherein the stiffening structure is distributed circumferentially over an entire circumference of the tire (Figs. 1-2).
RHP further illustrates that the axially outermost stiffening element crown interface is positioned, with respect to the equatorial plane, at an axial distance A approximately equal to 0.38 times the axial width S (See annotated Fig. 1 below). While RHP does not state whether the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the axial distance A would be reasonably in the range of at most 0.45 times the axial width S. Therefore, this value falls within the claimed range of at most equal to 0.45 times the axial width S. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio. RHP further discloses that depending on the force application points (Fig. 1: 8) the side walls will deform and migrate outwards, as a result of which the stiffening elements (Fig. 1: 7, 9) will remain taut and a lateral displacement of the tread relative to the rim will be minimized ([0006]). In other words, the locations and positioning of the stiffening elements on the tire are result effective variables that will affect the deformation of the side walls and the lateral displacement of the tread relative to the rim. While RHP does not explicitly disclose the value for an axial distance A, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for an axial distance A. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the axial distance A in order to appropriately deform the side walls and minimize the lateral displacement of the tread relative to the rim. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for an axial distance A.
RHP further illustrates that the radially outermost stiffening element bead interface is positioned, with respect to a radially innermost point of the axially inner face of the bead, at a radial distance B approximately equal to 0.23 times the radial height H (See annotated Fig. 1 below). While RHP does not state whether the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the radial distance B would be reasonably in the range of at most equal to 0.5 times the radial height H. Therefore, this value falls within the claimed range of at most equal to 0.5 times the radial height H. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio. Moreover, RHP further discloses that depending on the force application points (Fig. 1: 8) the side walls will deform and migrate outwards, as a result of which the stiffening elements (Fig. 1: 7, 9) will remain taut and a lateral displacement of the tread relative to the rim will be minimized ([0006]). In other words, the locations and positioning of the stiffening elements on the tire are result effective variables that will affect the deformation of the side walls and the lateral displacement of the tread relative to the rim. While RHP does not explicitly disclose the value for a radial distance B, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for a radial distance B. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the radial distance B in order to appropriately deform the side walls and minimize the lateral displacement of the tread relative to the rim. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a radial distance B.

    PNG
    media_image1.png
    524
    738
    media_image1.png
    Greyscale
 The limitation “intended to be mounted on a nominal rim and inflated to a nominal pressure P” is a recitation of intended use that does not require any additional structure to the tire disclosed by RHP. The recitation does not result in a structural difference between the claimed invention and the prior art because RHP discloses a tire that is mounted on a rim and inflated which is capable of being mounted on a nominal rim and inflated to a nominal pressure P. Moreover, it is consistent with the fundamentals of tire construction to inflate a tire to a nominal pressure. 
The limitation “intended to come into contact with the ground” is a recitation of intended use that does not require any additional structure to the tire tread disclosed by RHP. The recitation does not result in a structural difference between the claimed invention and the prior art because RHP discloses a tire tread with a surface that has a very smooth application of a lane profile onto a road (Fig. 1) ([0012]) which is capable of coming into contact with the ground. Moreover, it is consistent with the fundamentals of tire construction to have a tire tread surface come in into contact with the ground.

Regarding claim 2, RHP further discloses that the stiffening structure may comprise several stiffening elements not joined to one another in the toroidal interior cavity (Fig. 2). 

Regarding claim 7, RHP further discloses that the stiffening structure is made up of mutually identical stiffening elements (Figs. 1-2: 7, 9). 

Regarding claim 8, RHP further discloses that any stiffening element (Fig. 1: 7, 9) comprises a metal material or a carbon-type material (Abstract).

Regarding claim 9, RHP further discloses that any stiffening element (Fig. 1: 7, 9) may be a band or fabric  (i.e., a two-dimensional element) ([0006]-[0007], [0009]-[0010], [0012]). 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over RHP GmbH (DE 102006046195, see machine translation) (“RHP”) as applied to claim 1 above, and further in view of Schmidt (DE 102015013441, see machine translation).

Regarding claims 3-4, RHP does disclose that the stiffening structure is symmetric with respect to the equatorial plane (Fig. 1). However, RHP does not expressly recite that the at least one stiffening element of the stiffening structure extends continuously in the toroidal interior cavity without intersecting the equatorial plane.
Schmidt teaches that the disadvantages of RHP (i.e., that the protective edge is part of the tire wall and cannot perform any relative movement) can be overcome by providing that the at least one stiffening element of the stiffening structure extends continuously in the toroidal interior cavity without intersecting the equatorial plane (Figs. 1, 3) ([0006]-[0008]). Moreover, the stiffening structure disclosed by Schmidt provides a tire in which the rim flange or rim edge is effectively protected both in parallel and in offset force surges ([0007]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify RHP in order to provide that the at least one stiffening element of the stiffening structure extends continuously in the toroidal interior cavity without intersecting the equatorial plane for the aforementioned advantages as taught by Schmidt.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over RHP GmbH (DE 102006046195, see machine translation) (“RHP”) as applied to claims 1 and 9 above, and further in view of Labuschagne (WO 2005/063505).

Regarding claim 10, RHP further discloses that any two-dimensional stiffening element is made up of a reinforcing fabric ([0006]-[0007], [0009]-[0010], [0012]).
However, RHP does not expressly recite that the reinforcing fabric comprises reinforcing elements coated in an elastomer compound.
Labuschagne teaches a tire comprising tensioning members (Fig. 7: 16a, 16b), similar to RHP, wherein the tensioning members may be of a canvas material impregnated with a resiliently deformable material, such as a polymer or elastomeric composition (i.e., a reinforcing fabric that comprises reinforcing elements coated in an elastomer compound) (Page 8 lines 21-23). In this manner, the tensioning members may be resiliently deformable under compression so as to provide shock-absorbing characteristics to the tire, wherein the tensioning members may be comprised of a material characterized therein that it exhibits relatively greater strength when a tensional force is applied thereto as opposed to when a compression force is exerted thereon (Page 8 lines 16-24). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify RHP in order to provide that the reinforcing fabric comprises reinforcing elements coated in an elastomer compound so as to provide shock-absorbing characteristics to the tire by using a material characterized therein that it exhibits relatively greater strength when a tensional force is applied thereto as opposed to when a compression force is exerted thereon, as is generally known in the similar art, as taught by Labuschagne.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749